Babnes, J.
(dissenting). I dissent from so much of the decision of the court as holds that the staves purchased by plaintiff from Ericke & Rossman were assessable to him. The price paid for these staves was $765.73. These parties, acting under their void Sunday contract, hauled their staves -to the railroad track, where they were piled, prior to May 1st, and the plaintiff acting thereon made some payments on the staves ffom time to time. There was no proof that these parties ever met or ever renewed the promises originally made. There could be no ratification of the void Sunday contract. The parties might make a new agreement which would be binding. The plaintiff might accept the staves, in which event he would be liable, not for the contract price, but on quantum meruit. The • authorities dealing with Sunday contracts were recently reviewed by this court in King v. Graef, 136 Wis. 548, 117 N. W. 1058, where it is said: “Neither can a contract made on Sunday be validated by proving acts tending to show a ratification, because such a contract is void and is not susceptible of ratification.” A number of cases decided by this court are cited to sustain and do sustain the proposition. As I view it, there is not a shred of evidence in the case to show any acceptance of this lot of staves by the plaintiff until after May 1st. The opinion concedes, as I read it, and advisedly as I believe, that unless the plaintiff held the title to these staves on May 1st they were *634not assessable to him. I think the plaintiff had not accepted the staves until after May 1st, and had acquired no title thereto under his void Sunday contract.
Furthermore, had the contract been made on a secular day, a part payment of the purchase price would not take it out of the statute of frauds unless there had been a delivery and acceptance of some part of the staves sold. Bates v. Chesebro, 32 Wis. 594; Paine v. Fulton, 34 Wis. 83; Hanson v. Roter, 64 Wis. 622, 25 N. W. 530; Pike v. Vaughn, 39 Wis. 499; Crosby H. Co. v. Trester, 90 Wis. 412, 63 N. W. 1057; Amson v. Dreher, 35 Wis. 615 ; Becker v. Holm, 89 Wis. 86, 61 N. W. 307; Prairie Grove C. Mfg. Co. v. Luder, 115 Wis. 20, 89 N. W. 138; Kerkhof v. Atlas P. Co. 68 Wis. 674, 32 N. W. 766. There having been no acceptance of the staves until after May 1st, the title remained in the vendors, because the contract was void under the statute of frauds.
But assuming that there could be a ratification of the void Sunday contract, or that a new contract was subsequently made prior to May 1st, and that the statute of frauds had no application to the case, there is another reason why this judgment should not be affirmed, unless the court desires to overrule a number of our former decisions. There is no dispute as to what the alleged contract was, between Fricke & Ross-man and the plaintiff. It was very brief. Rossman testified that he agreed to deliver the staves on board cars, which he contracted to sell at a stated price per hundred, and that the saíne were to be counted and culled by plaintiff as they were being loaded. This loading, counting, and culling did not begin until May 12th. It is true that an arrangement was made at some time, when it does not appear, whereby plaintiff agreed to do this loading, Fricke & Rossman, however, to pay the expense thereof. Now, the status of the title to this property was not changed because the vendors hired someone to do the loading for them instead of doing it themselves. It is often a vexed question as to when the title to *635personal property passes, and when it does pass depends upon tbe intention of tbe parties. This court bas bad many cases before it identical with tbe one we are considering, where tbe vendor agreed to deliver tbe property bargained for on board cars. In these cases this court bas uniformly held that, in tbe absence of some specific agreement to tbe contrary or in tbe absence of some peculiar facts which tend to show an intention to pass title at some other time, title passed when tbe article was delivered on board cars, and not before. Badger State L. Co. v. G. W. Jones L. Co. 140 Wis. 73, 85, 121 N. W. 933; Vogt v. Schienebeck, 122 Wis. 491, 100 N. W. 820; Fromme v. O'Donnell, 124 Wis. 529, 103 N. W. 3; Murphy v. Sagola L. Co. 125 Wis. 363, 103 N. W. 1113 ; Engeldinger v. Stevens, 132 Wis. 423, 112 N. W. 507; John O'Brien L. Co. v. Wilkinson, 117 Wis. 468, 94 N. W. 337; State ex rel. Pittsburgh G. Co. v. Patterson, 138 Wis. 475, 120 N. W. 227; Southern F. & G. Co. v. McGeehan, 144 Wis. 130, 128 N. W. 879. There was not a solitary fact or circumstance shown in this case, that I am able to find, which brings tbe case at bar without tbe rule of tbe cases cited. There was neither a delivery to nor an acceptance by tbe plaintiff of this lot of staves until they were loaded on cars. That tbe staves were -assessable to tbe party who held tbe title thereto on May 1st is held in Day v. Pelican, 94 Wis. 503, 69 N. W. 368; State ex rel. Vilas v. Wharton, 117 Wis. 558, 94 N. W. 359; State ex rel. Pittsburgh C. Co. v. Patterson, supra; and other cases.
WiNsnow, C. J., and MaRshall, J., concur in tbe foregoing dissenting opinion.